Citation Nr: 1414030	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for a psychiatric disorder.

In April 2013, the Veteran testified before the undersigned at a Board hearing.  A hearing transcript has been associated with the claims file.  At this hearing, the Veteran submitted additional evidence in support of his appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304(c) (2013).  The record was also held open for an additional 60 days to allow for the submission of additional evidence.

The Board recognizes that the Veteran has currently claimed entitlement to service connection for a psychiatric condition to include anxiety, depression and chronic maladjustment/adjustment disorder, and that the RO had previously denied his claim for entitlement to service connection for a nervous condition; however, the record now shows diagnoses of anxiety and PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection as entitlement to service connection for any acquired psychiatric disorder.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals a copy of the April 2013 hearing transcript as well as VA treatment records dated through May 2012; such VA treatment records were considered in the June 2012 supplemental statement of the case (SSOC).  Further, the Veteran's VBMS file does not contain any documents at this time. 

(As noted above, the application to reopen is granted by the decision below.  The underlying claim of service connection is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a decision issued in January 1977, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder; the Veteran did not appeal.  

2.  Evidence added to the record since the January 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The January 1977 decision that denied a claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for a nervous disorder in September 1976.  By a January 1977 rating decision, the RO considered the Veteran's service treatment records and a post-service private treatment summary.  Based on such evidence, the RO denied service connection as the Veteran's service treatment records were negative for complaints or a diagnosis of a nervous disorder and the post-service treatment records failed to show a relationship between a nervous disorder and military service.

In January 1977, the Veteran was advised of the decision and his appellate rights.  During the April 2013 hearing, the Veteran's representative argued that a letter received by VA in August 1977 constituted a notice of disagreement with the January 1977 rating decision.  This letter, written by the Veteran, indicated that he was seeking assistance in reinstating his Vocational Rehabilitation and education benefits, which had expired, and explained that his alcoholism began during service and that his past work history and physical limitations prevented his current employment.  He also detailed his personal financial limitations.  An accompanying letter from the Veteran's Congressman indicated that the Veteran was asking VA to "recognize alcoholism as a disability."  In an August 1977 response, VA informed the Veteran's Congressman that the Veteran had made no application for service connection for alcoholism and that VA regulations specifically prohibited granting service connection for alcoholism unless determined to be the secondary result of an already existing service-connected disability.  This August 1977 submission cannot be construed as a valid notice of disagreement as the Veteran did not express disagreement with that January 1977 rating decision and a desire to appeal.  The representative's argument is therefore without merit.

No further communication regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder was received until December 2009, when VA received his petition to reopen a claim for service connection for a psychological condition.  Therefore, the January 1977 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a nervous disorder was received prior to the expiration of the appeal period stemming from the January 1977 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, to the extent that the Veteran's representative has argued that there was an unadjudicated claim for service connection for a nervous disorder submitted prior to the September 1976 claim, the Board's findings that the January 1977 rating decision is final renders this argument moot.  

The Board notes that, in approximately August 2011, the Veteran's service personnel records were obtained by the RO.  The Board further notes that the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.                         § 3.156(c)(1)(i).   However, the service personnel records do not reflect any findings or references to a psychiatric disorder.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of these service personnel records.

Evidence received since the January 1977 rating decision consists of VA treatment records dated through May 2012, a December 2011 private opinion from Dr. G. K., and the Veteran's lay statements and hearing testimony.  In this regard, the December 2011 private opinion reflected multiple psychiatric diagnoses, including anxiety disorder not otherwise specified (NOS), PTSD, major depressive disorder and cognitive disorder.  This private psychologist also opined that the Veteran's anxiety disorder NOS was secondary to his military duty as he experienced a "great deal of anxiety" at that time in relation to being "discovered and kicked out [from service] as an undesirable person."  The private psychologist further stated that the Veteran's anxiety was related to his preexisting unresolved PTSD, his "perceived situation as a sexually abused person with questions about his sexual identity," and the military policy of dismissing non-heterosexual people.

The Veteran also submitted statements and provided hearing testimony describing symptoms through the present.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the December 2011 private opinion that addresses a potential nexus between the Veteran's diagnosed disorders and military service, the Board finds that the evidence received since the January 1977 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a nervous disorder was previously denied, in part, as the post-service treatment records failed to show a relationship between such a disorder and service.  As discussed below, while the December 2011 private opinion did not provide an etiological opinion to the correct standard to support an award of service connection, such does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the case.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened; the appeal is granted to this extent only.



REMAND

The Veteran contends that he had a preexisting psychiatric disorder that was aggravated by his military service.  Specifically, he alleges that childhood abuse by a priest and members of his family resulted in an acquired psychiatric disorder that was worsened by the circumstances of his military service.  He testified during his April 2013 hearing that pre-service sexual abuse caused him to question his sexual identity, that the service environment was homophobic and that he feared being dishonorably discharged from service or assaulted by his fellow service members for being gay. 

In support of his claim, the Veteran submitted multiple articles detailing attacks on soldiers and anti-gay harassment while on active duty.  

The Board notes that the Veteran was found to be psychiatrically normal at service entrance in August 1964.  When an issue is raised as to whether the disorder claimed by the Veteran preexisted service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.   If this burden is met, then the veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  Cf. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service....")

As discussed above, the December 2011 private psychological opinion found that the Veteran's anxiety disorder NOS was secondary to his military duty as he experienced a "great deal of anxiety" at that time in relation to being "discovered and kicked out [from service] as an undesirable person."  The private psychologist further stated that the Veteran's anxiety was related to his preexisting unresolved PTSD, his "perceived situation as a sexually abused person with questions about his sexual identity," and the military policy of dismissing non-heterosexual people.  This opinion fails to address whether the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service.  Moreover, while the private psychologist appears to suggest that the circumstances of service worsened a pre-existing psychiatric disorder, he does not indicate whether such was a permanent aggravation.  Thus, on remand, an opinion prepared in the context of the regulatory framework of the issue on appeal is required.

During his April 2013 hearing, the Veteran and his representative indicated that the Veteran had received post-service treatment from various private providers for his claimed acquired psychiatric disorder and that such treatment records had not yet been obtained.  The Veteran's representative also referenced an October 1967 service treatment note suggesting that the Veteran had undergone a psychiatric consultation while hospitalized for a gastrointestinal hemorrhage.  (The service treatment records do not reflect such a consultation report.)  On remand, an attempt to obtain the records identified by the Veteran should be made and he should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed acquired psychiatric disorder.

In addition, during his April 2013 hearing, the Veteran and his representative indicated that the Veteran had received treatment in 1976 from the St. Cloud VA Mental Health Clinic.  Subsequent to this hearing, such records were requested by the RO, and an April 2013 response from the St. Cloud VA Healthcare System indicates that they were "not available in the medical record."  It is not clear whether a search of the archives had been conducted to obtain the identified records and whether such records were not available.  On remand, another request for these identified records should be made and, if they are unavailable, the Veteran should be notified of this fact.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the psychiatric consultation, dated before November 1967, at the Naval Hospital in Chelsea from any appropriate source, to include the National Personnel Records Center.  (Clinical records may be filed under the name of the facility rather than the service member.)  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain the Veteran's treatment records dated in 1976 from the St. Cloud VA Mental Health Clinic as identified by the Veteran during his April 2013 hearing.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed acquired psychiatric disorder, to include the Howard County Detox Center in Big Springs, Texas.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

4.  Following the completion of the above development, and the receipt of any additional treatment records, the Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of each 

acquired psychiatric disorder.   The claims file and a copy of this remand must be made available to the examiner.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all psychiatric diagnoses.  The examiner should identify all such disorders that have been diagnosed at any time since December 2009. 

(b)  With regards to each such diagnosed acquired psychiatric disorder, did it clearly and unmistakably preexist the Veteran's entry into active duty?  (Identify all records and medical principles that lead to any conclusion that a disorder clearly existed prior to service.)

If so, is there clear and unmistakable evidence that a preexisting acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase clearly due to the natural progress of the disease, or was it above and beyond the natural progression?  (Identify all evidence and/or medical principles that lead to any conclusion that a disability was clearly not aggravated during military service.)

(c) If any Veteran's acquired psychiatric disorder did not clearly and unmistakably preexist service, is it at least as likely as not that it is related to any incident of service?

In providing the requested opinion(s), the examiner must consider and discuss the Veteran's competent reports as to the onset and continuity of symptomatology.  In addition, the examiner should specifically discuss the December 2011 private psychological opinion in rendering this opinion.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion(s).  Opinions as to each question posed above should be provided with respect to each currently shown diagnosis.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the June 2012 supplemental statement of the case.  If a benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


